



EXHIBIT 10.1
EPAM SYSTEMS, INC.
2015 LONG-TERM INCENTIVE PLAN
GLOBAL RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR SENIOR MANAGERS
1. Grant of RSUs. EPAM Systems, Inc., a Delaware corporation (the “Company”),
hereby grants to _________ (the “Participant”), on ________, 20__ (the “Grant
Date”), ____________ restricted share units (the “RSUs”), subject to the terms,
definitions and provisions of the EPAM Systems, Inc. 2015 Long-Term Incentive
Plan (the “Plan”) adopted by the Company, which is incorporated in this
Agreement by reference, and the terms and conditions of this Agreement,
including the Addendum. Each RSU shall represent the right to receive one Share,
or the right to receive a cash payment equal to the fair market value of one
Share, upon the vesting of such RSU in accordance with this Agreement. Unless
otherwise defined in this Agreement, the terms used in this Agreement shall have
the meanings defined in the Plan.
2. Vesting Schedule and Distribution. Subject to Section 5, the RSUs shall vest
and become non-forfeitable one-fourth on each of the first, second, third and
fourth anniversaries of the Vesting Start Date as communicated by the Company to
the Participant. Subject to the provisions of this Agreement, upon the vesting
of any of the RSUs, the Company shall distribute to the Participant, on or
within 30 days after the date of such vesting, one Share for each such RSU.
Provided, however, the Company may, in its sole discretion, settle a vested RSU
in cash equal to the fair market value of one Share for each such RSU and make
such cash payment to the Participant on the next administratively practicable
payroll pay date after the date of such vesting,. The cash payment will be made
to the Participant through the Participant’s local country payroll in accordance
with the normal payroll practices of the Participant’s employer (the
“Employer”).
3.     Voting Rights. The Participant shall have no voting rights with respect
to the RSUs unless and until the Participant becomes the record owner of the
Shares underlying the RSUs.
4.    Dividend Equivalents. The Participant shall not be eligible to receive
dividend equivalents with respect to the RSUs unless and until the Participant
becomes the record owner of the Shares underlying the RSUs.
5. Termination of Service. Following the Participant’s Termination of Service,
the RSUs shall vest and settle or be forfeited as set forth in this Section 5.
(a) Death or Disability.  In the event of the Participant’s Termination of
Service at any time due to the Participant’s death or Disability, any unvested
RSUs shall be forfeited as of the date of such termination without any payment
to the Participant.
(b) For Cause.  In the event of the Participant’s Termination of Service for
Cause (as defined below), any unvested RSUs shall be forfeited as of the date of
such termination without any payment to the Participant.
“Cause” means the Company’s good faith determination of the Participant’s:
(i) willful material breach, or habitual neglect of, the Participant’s duties or
obligations in connection with the Participant’s employment or service;
(ii) having engaged in willful misconduct, gross negligence or a breach of
fiduciary duty, or his or her willful material breach of his or her duties to
the Company or under his or her Employment Agreement, if applicable, or of any
Company policies;
(iii) having been convicted of, or having entered a plea bargain or settlement
admitting guilt for, (x) a felony or (y) any other criminal offense involving
moral turpitude, fraud or, in the course of the performance of the Participant’s
service to the Company, material dishonesty;
(iv) unlawful use or possession of illegal drugs on the Company’s premises or
while performing the Participant’s duties and responsibilities to the Company;
or





--------------------------------------------------------------------------------





(v) the commission of an act of fraud, embezzlement or material
misappropriation, in each case, against the Company or any Affiliate;
provided that, in the case of clauses (i) and (ii) above, the Company shall
provide the Participant with written notice specifying the circumstances alleged
to constitute Cause, and, if possible, the Participant shall have 30 days
following receipt of such notice to cure such circumstances.
(c) For Any Other Reason. In the event of the Participant’s Termination of
Service at any time under circumstances not described in Sections 5(a) or 5(b)
herein or in Section 11(b) of the Plan, any unvested RSUs shall be forfeited as
of the date of such termination without any payment to the Participant.
For purposes of Section 11(b) of the Plan, “Good Reason” means “Good Reason” as
defined in the Participant’s Employment Agreement, if any, or if not so defined,
the occurrence of any of the following events, in each case without the
Participant’s consent:
(i) a reduction in the Participant’s base compensation and cash incentive
opportunity, other than any such reduction that applies generally to similarly
situated employees or executives of the Company;
(ii) relocation of the geographic location of the Participant’s principal place
of employment or service by more than 50 miles from the Participant’s principal
place of employment or service; or
(iii) a material reduction in the Participant’s title, duties, responsibilities
or authority;
provided that, in each case, (A) the Participant shall provide the Company with
written notice specifying the circumstances alleged to constitute Good Reason
within 90 days following the first occurrence of such circumstances, (B) if
possible, the Company shall have 30 days following receipt of such notice to
cure such circumstances, and (C) if the Company has not cured such circumstances
within such 30-day period, the Participant shall terminate his or her employment
or service not later than 60 days after the end of such 30-day period.
6. Non-Transferability Until Distribution. The RSUs shall not be assigned, sold,
transferred or otherwise be subject to alienation by the Participant. Upon the
distribution of Shares underlying RSUs in accordance with Section 2, such Shares
shall be fully assignable, saleable and transferable by the Participant. Any
assignment, sale, transfer or other alienation with respect to the Shares
issuable upon the vesting of the RSUs shall be in accordance with applicable
securities laws.
7. Responsibility for Taxes. The Participant acknowledges that, regardless of
any action taken by the Company or, if different, the Employer, the ultimate
liability for all income tax, social insurance, payroll tax, fringe benefits
tax, payment on account or other tax-related items related to Participant’s
participation in the Plan and legally applicable to the Participant
(“Tax-Related Items”) is and remains the Participant’s responsibility and may
exceed the amount, if any, actually withheld by the Company or the Employer. The
Participant further acknowledges that the Company and/or the Employer (1) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the RSUs, including, but not limited to,
the grant, vesting or settlement of the RSUs, the subsequent sale of Shares
acquired pursuant to such settlement and the receipt of any dividends; and
(2) do not commit to and are under no obligation to structure the terms of the
grant or any aspect of the RSUs to reduce or eliminate the Participant’s
liability for Tax-Related Items or achieve any particular tax result. Further,
if the Participant is subject to Tax-Related Items in more than one
jurisdiction, the Participant acknowledges that the Company and/or the Employer
(or former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items.





--------------------------------------------------------------------------------





In this regard, by the Participant’s acceptance of the RSUs, the Participant
authorizes and directs the Company and any brokerage firm determined acceptable
to the Company to sell on the Participant’s behalf a whole number of Shares from
those Shares issued to the Participant as the Company determines to be
appropriate to generate cash proceeds sufficient to satisfy the obligation for
Tax-Related Items or if settled in cash, by withholding a portion of the cash
payment amount otherwise payable upon settlement of the RSUs. In the event
withholding by sale of Shares is problematic under applicable tax or securities
law or has materially adverse accounting consequences, the Participant
authorizes the Company or its respective agents to satisfy the obligations with
regard to all Tax-Related Items by withholding in Shares to be issued upon
settlement of the RSUs.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case the Participant may receive a refund of any over-withheld amount in
cash and will have no entitlement to the Share equivalent. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, the
Participant is deemed to have been issued the full number of Shares subject to
the vested RSUs, notwithstanding that a number of the Shares are held back
solely for the purpose of paying the Tax-Related Items.
Finally, the Participant agrees to pay to the Company or the Employer, including
through withholding from the Participant’s wages or other cash compensation paid
to the Participant by the Company and/or the Employer, any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of the Participant’s participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to issue or
deliver the Shares, the cash equivalent or the proceeds of the sale of Shares if
the Participant fails to comply with the Participant’s obligations in connection
with the Tax-Related Items.
8. Nature of Grant. In accepting the grant, the Participant acknowledges,
understands and agrees that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;
(b)the grant of the RSUs is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future grants of RSUs, or
benefits in lieu of RSUs, even if RSUs have been granted in the past;
(c)all decisions with respect to future RSU or other grants, if any, will be at
the sole discretion of the Company;
(d)the RSU grant and the Participant’s participation in the Plan shall not
create a right to employment or be interpreted as forming an employment or
service contract with the Company, the Employer or any Affiliate of the Company
and shall not interfere with the ability of the Company, the Employer or any
Affiliate of the Company, as applicable, to terminate the Participant’s
employment or service relationship (if any);
(e)the Participant is voluntarily participating in the Plan;
(f)the RSUs, the cash payment or Shares subject to the RSUs, and the income and
value of same, are not intended to replace any pension rights or compensation;
(g)the RSUs, the cash payment or Shares subject to the RSUs, and the income and
value of same, are not part of normal or expected compensation for any purpose,
including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses, holiday
pay, leave pay, long-service awards, pension or retirement or welfare benefits
or similar mandatory payments;
(h) the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;
(i)no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from the Participant’s Termination of Service
(for any reason whatsoever, whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where the Participant is employed
or the terms of the Participant’s employment agreement, if any), and in
consideration of the grant of the RSUs, the Participant agrees not to institute
any claim against the Company, any of its Affiliates or the Employer;





--------------------------------------------------------------------------------





(j)unless otherwise agreed with the Company, the RSUs and any cash payment or
Shares acquired under the Plan and the income and value of same, are not granted
as consideration for, or in connection with, the service the Participant may
provide as a director of an Affiliate;
(k)unless otherwise provided in the Plan or by the Company in its discretion,
the RSUs and the benefits evidenced by this Agreement do not create any
entitlement to have the RSUs or any such benefits transferred to, or assumed by,
another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares of the Company;
and
(l)neither the Company, the Employer nor any Affiliate of the Company shall be
liable for any foreign exchange rate fluctuation between the Participant’s local
currency and the United States Dollar that may affect the value of the RSUs or
of any amounts due to the Participant pursuant to the settlement of the RSUs or
the subsequent sale of any Shares acquired upon settlement.
9. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Shares. The Participant understands and agrees that he or
she should consult with his or her own personal tax, legal and financial
advisors regarding his or her participation in the Plan before taking any action
related to the Plan.
10. Insider Trading/Market Abuse Laws. The Participant may be subject to insider
trading restrictions and/or market abuse laws based on the exchange on which the
Shares are listed and in applicable jurisdictions, including the United States,
the Participant’s country and the designated broker’s country, which may affect
the Participant’s ability to accept, acquire, sell or otherwise dispose of
Shares, rights to Shares (e.g., RSUs) or rights linked to the value of Shares
(e.g., dividend equivalents) under the Plan during such times as the Participant
is considered to have “inside information” regarding the Company (as defined by
the laws in applicable jurisdictions).  Local insider trading laws may prohibit
the cancellation or amendment of orders placed by the Participant before he or
she possessed inside information.  Furthermore, the Participant could be
prohibited from (i) disclosing the inside information to any third party, which
may include fellow employees and (ii) “tipping” third parties or causing them
otherwise to buy or sell securities.  Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy.  The Participant
acknowledges that it is his or her responsibility to comply with any applicable
restrictions, and the Participant should speak to his or her personal advisor on
this matter.
11. Data Privacy. To the extent recognized by applicable law, the Participant
hereby consents to the collection, use, transfer, or other processing of the
Participant’s personally identifiable information as described in this Agreement
and any other RSU grant materials (“Personal Data”) in electronic or other form
by and among, as applicable, the Company, its Affiliates, the Employer or other
third parties as processors of the Personal Data, for the exclusive purpose of
implementing, administering and managing the Participant’s participation in the
Plan. The Company, with offices located at 41 University Drive, Newtown,
Pennsylvania 18940, acts as the controller of this Personal Data, and processes
this Personal Data for purposes of implementing, administering, and managing the
Plan. The Company protects the Personal Data that it receives in the United
States from the European Union via data transfer agreements based on the
standard contractual clauses adopted by the European Commission. The Participant
can obtain further information about these data transfer agreements by
contacting AskDataPrivacy@epam.com.





--------------------------------------------------------------------------------





The Participant understands that the Personal Data may include, but is not
limited to, the Participant’s name, home address and telephone number, e-mail
address, date of birth, social insurance number, passport or other
identification number (e.g., resident registration number), salary, nationality,
job title, any shares of stock or directorships held in the Company, details of
all RSUs or any other entitlement to shares of stock awarded, canceled,
exercised, vested, unvested or outstanding in the Participant’s favor. Such
Personal Data will be used by the Company for the exclusive purpose of
implementing, administering and managing the Plan. The Company relies on the
following legal grounds for processing of Personal Data (i) consent, as
permitted by applicable law, (ii) performance of this Agreement with the
Participant, (iii) the legitimate interests of the Company, its Affiliates, the
Employer or other third parties (such as service providers, consultants,
governmental bodies, or courts) where the legitimate interest could be in
particular the implementation, administration and management of the Plan, and
(iv) for compliance with legal obligations, in particular in the area of labor
and employment law, social security and social protection law, data protection
and privacy law, tax law, and corporate compliance laws.
The Participant understands that Personal Data will be transferred to UBS
Financial Services Inc. or other third parties assisting the Company with the
implementation, administration and management of the Plan. The Participant
understands that the recipients of his or her Personal Data may be located in
the United States or elsewhere, and that the recipient’s country (e.g., the
United States) may have different data privacy laws and protections than the
Participant’s country. Where disclosing Personal Data to such third parties, the
Company provides appropriate safeguards for protecting the transfer of Personal
Data, such as establishing data contractual clauses with third parties based on
the standard contractual clauses adopted by the European Commission or relevant
supervisory authority. The Participant may request a copy of, or information
about, such safeguards by contacting AskDataPrivacy@epam.com.
The Participant may generally request a list with the names and addresses of any
potential recipients of his or her Personal Data by contacting
AskDataPrivacy@epam.com. The Participant understands that Personal Data will be
held only as long as is necessary to implement, administer and manage the
Participant’s participation in the Plan. When the Company no longer needs to use
the Participant’s Personal Data for the purposes above or does not need to
retain it for compliance with any legal or regulatory purpose, the Company will
take reasonable steps to remove it from systems and/or records containing the
Personal Data and/or take steps to properly anonymize it so that the Participant
can no longer be identified from it.
Subject to applicable data protection and privacy law, the Participant
understands that he or she may view Personal Data, request additional
information about the storage and processing of Personal Data, require any
necessary amendments to Personal Data or refuse or withdraw the consent herein,
in any case without cost, by contacting in writing AskDataPrivacy@epam.com.
Further, the Participant understands that he or she is providing the consents
herein on a purely voluntary basis.
In addition to the above, subject to applicable law, the Participant may have
the right to (i) request erasure of Personal Data, (ii) request restriction of,
or object to, certain uses or processing of Personal Data, (iii) request
Personal Data portability, or (iv) lodge a complaint with a supervisory
authority.
The Participant’s provision of Personal Data is a contractual requirement. If
the Participant does not provide the Personal Data and/or consent to the terms
of this Section 11, or if the Participant later seeks to revoke his or her
consent, his or her employment status or service with the Employer will not be
affected; the only consequence of refusing or withdrawing the Participant’s
consent is that the Company may not be able to grant the Participant RSUs or
other equity awards or administer or maintain such awards. Therefore, the
Participant understands that refusing or withdrawing his or her consent may
affect the Participant’s ability to participate in the Plan. Such a withdrawal
will not affect the lawfulness of the collection, use, or otherwise processing
of the Participant’s Data prior to the consent withdrawal. For more information
on the consequences of the Participant’s refusal to consent or withdrawal of
consent, or to exercise certain additional rights described above, the
Participant understands that he or she may contact AskDataPrivacy@epam.com.





--------------------------------------------------------------------------------





12. Miscellaneous Provisions.
(a)Notices. All notices, requests and other communications under this Agreement
shall be in writing and shall be delivered in person (by courier or otherwise),
mailed by certified or registered mail, return receipt requested, or sent by
facsimile transmission to the contact details below. The parties may use e-mail
delivery, so long as the message is clearly marked, sent to the e-mail
address(es) set forth below, and a delivery receipt and a read receipt are made
part of the message. E-mail delivery will be deemed to occur when the sender
receives confirmation that such message has been received and read by the
recipient:
 
if to the Company, to:
EPAM Systems, Inc.
41 University Drive
Newtown, Pennsylvania 18940
Attention: General Counsel
Facsimile: 267-759-8989
if to the Participant, to:
the address, facsimile number or e-mail address that the Participant most
recently provided to the Company, or to such other address, facsimile number or
e-mail address as such party may hereafter specify for the purpose by notice to
the other parties hereto.
 
(b)Effect of Agreement. The Participant acknowledges receipt of a copy of the
Plan and represents that he or she is familiar with the terms and provisions
thereof (and has had an opportunity to consult counsel regarding the terms of
the RSUs), and hereby accepts the RSUs and agrees to be bound by its contractual
terms as set forth herein and in the Plan. The Participant acknowledges and
agrees that the grant of the RSUs constitutes additional consideration to the
Participant for the Participant’s continued and future compliance with any
restrictive covenants in favor of the Company by which the Participant is
otherwise bound. The Participant hereby agrees to accept as binding, conclusive
and final all decisions and interpretations of the Committee regarding any
questions relating to the RSUs. In the event of a conflict between the terms and
provisions of the Plan and the terms and provisions of this Agreement, the Plan
terms and provisions shall prevail. The Agreement, including the Plan,
constitutes the entire agreement between the Participant and the Company on the
subject matter hereof and supersedes all proposals, written or oral, and all
other communications between the parties relating to such subject matter.
(c)Amendment; Waiver.  No amendment or modification of any provision of this
Agreement shall be effective unless signed in writing by or on behalf of the
Company and the Participant, except that the Company may amend or modify this
Agreement without the Participant’s consent in accordance with the provisions of
the Plan or as otherwise set forth in this Agreement. No waiver of any breach or
condition of this Agreement shall be deemed to be a waiver of any other or
subsequent breach or condition whether of like or different nature. Any
amendment or modification of or to any provision of this Agreement, or any
waiver of any provision of this Agreement, shall be effective only in the
specific instance and for the specific purpose for which made or given.
(d)Successors and Assigns; No Third Party Beneficiaries.  This Agreement shall
inure to the benefit of and be binding upon the Company and the Participant and
their respective heirs, successors, legal representatives and permitted assigns.
Nothing in this Agreement, expressed or implied, is intended to confer on any
Person other than the Company and the Participant, and their respective heirs,
successors, legal representatives and permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.
(e)Severability. If any provision of this Agreement shall be declared by any
court or arbitrator of competent jurisdiction to be invalid, illegal or
incapable of being enforced in whole or in part, the remaining conditions and
provisions or portions thereof shall nevertheless remain in full force and
effect and enforceable to the extent they are valid, legal and enforceable.





--------------------------------------------------------------------------------





(f)Governing Law; Dispute Resolution. This Agreement is governed by the laws of
the state of Delaware without application of the conflict of law provisions
thereof. If any dispute arising out of or relating to this Agreement or the
Plan, or the breach thereof, cannot be settled through negotiation, the parties
agree first to try in good faith to settle such dispute by mediation. If the
parties fail to settle such dispute within 30 days after the commencement of
such mediation, such dispute shall be settled by arbitration conducted in the
state of Pennsylvania and judgment on the arbitral award rendered may be entered
in any court having jurisdiction thereof.
(g)Language. By accepting the RSUs, the Participant acknowledges and represents
that the Participant is proficient in the English language or has consulted with
an advisor who is sufficiently proficient in English, as to allow the
Participant to understand the terms of the Agreement and any other documents
related to the Plan. If the Participant has received the Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
(h)Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.
(i)Foreign Asset / Account Reporting Requirements, Exchange Controls and Tax
Requirements. The Participant’s country may have certain foreign asset and/or
account reporting requirements and exchange controls which may affect the
Participant’s ability to acquire or hold Shares under the Plan or cash received
from participating in the Plan (including from any dividends received or sale
proceeds arising from the sale of Shares) in a brokerage or bank account outside
his or her country. The Participant may be required to report such accounts,
assets or transactions to the tax or other authorities in his or her country.
The Participant also may be required to repatriate sale proceeds or other funds
received as a result of his or her participation in the Plan to his or her
country through a designated bank or broker and/or within a certain time after
receipt. In addition, the Participant may be subject to tax payment and/or
reporting obligations in connection with any income realized under the Plan
and/or from the sale of Shares. The Participant acknowledges that it is his or
her responsibility to be compliant with all such requirements, and that he or
she should consult his or her personal legal and tax advisors, as applicable, to
ensure his or her compliance.
(j)Addendum. Notwithstanding any provisions in this Agreement, the RSU grant
shall be subject to any special terms and conditions set forth in any Addendum
to this Agreement for the Participant’s country. Moreover, if the Participant
relocates to one of the countries included in the Addendum, the special terms
and conditions for such country will apply to the Participant, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. The Addendum
constitutes part of this Agreement.
(k)Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the RSUs
and on any Shares acquired under the Plan, to the extent the Company determines
it is necessary or advisable for legal or administrative reasons, and to require
the Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.


 
EPAM SYSTEMS, INC.
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
The Participant’s signature on this line both (1) acknowledges the Participant’s
receipt of the Agreement and agreement to its terms, and (2) indicates the
Participant’s consent to the processing of Personal Data as described in Section
11.
 
 
 
Participant



 
 





--------------------------------------------------------------------------------





ADDENDUM


EPAM SYSTEMS, INC.
2015 LONG-TERM INCENTIVE PLAN
GLOBAL RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR SENIOR MANAGERS






Terms and Conditions


This Addendum includes additional terms and conditions that govern the RSUs
granted to the Participant under the Plan if the Participant resides in one of
the countries listed below. These terms and conditions are in addition to, or if
so indicated, in place of the terms and conditions in the Agreement. Certain
capitalized terms used but not defined in this Addendum have the meanings set
forth in the Plan and/or the Agreement.


Notifications


This Addendum also includes information regarding exchange controls and certain
other issues of which the Participant should be aware with respect to his or her
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of March 2019.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that the Participant not rely on the information in this
Addendum as the only source of information relating to the consequences of the
Participant’s participation in the Plan because the information may be out of
date at the time that the Participant vests in the RSUs or sells Shares acquired
under the Plan.


In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation, and the Company is not in a
position to assure the Participant of a particular result. Accordingly, the
Participant should seek appropriate professional advice as to how the relevant
laws in the Participant’s country may apply to his or her situation.


Finally, if the Participant is a citizen or resident of a country other than the
one in which he or she is currently working or residing (or is considered as
such for local law purposes), or transferred employment and/or residency after
the Grant Date, the notifications contained herein may not be applicable to the
Participant. In addition, the Company shall, in its discretion, determine to
what extent the terms and conditions contained herein shall be applicable to the
Participant.












 





--------------------------------------------------------------------------------





ARMENIA
There are no country specific provisions.
AUSTRALIA
Notifications
Offer. The Company is pleased to provide the Participant with this offer to
participate in the Plan. This offer sets out information regarding the offer to
participate in the Plan for Australian resident employees of the Company and its
Designated Companies (“Australian Participants”). This information is provided
by the Company to ensure compliance of the Plan with Australian Securities and
Investments Commission (“ASIC”) Class Order 14/1000 and relevant provisions of
the Corporations Act 2001.
In addition to the information set out in the Agreement and this Addendum,
Australian Participants are also being provided with copies of the following
documents:
(a)
the Plan; and

(b)
the Plan prospectus (collectively, “the Additional Documents”).

The Additional Documents provide further information to help Australian
Participants make an informed investment decision about participating in the
Plan. Neither the Plan nor the Plan prospectus is a prospectus for the purposes
of the Corporations Act 2001.
Australian Participants should not rely upon any oral statements made in
relation to this offer. Australian Participants should rely only upon the
statements contained in the Agreement, including the Addendum, and the
Additional Documents when considering participation in the Plan.
Securities Law Notification. Investment in Shares involves a degree of risk.
Participants who elect to participate in the Plan should monitor their
participation and consider all risk factors relevant to the acquisition of
Shares under the Plan as set out in the Agreement and the Additional Documents.
The information contained in this offer is general information only. It is not
advice or information that takes into account the Participant’s objectives,
financial situation and needs.
The Participant should consider obtaining the Participant’s own financial
product advice from an independent person who is licensed by ASIC to give advice
about participation in the Plan.
Additional Risk Factors for Australian Residents. Australian Participants should
have regard to risk factors relevant to investment in securities generally and,
in particular, to holding Shares. For example, the price at which an individual
Share is quoted on the New York Stock Exchange (“NYSE”) may increase or decrease
due to a number of factors. There is no guarantee that the price of a Share will
increase. Factors that may affect the price of an individual Share include
fluctuations in the domestic and international market for listed stocks, general
economic conditions, including interest rates, inflation rates, commodity and
oil prices, changes to government fiscal, monetary or regulatory policies,
legislation or regulation, the nature of the markets in which the Company
operates and general operational and business risks.
More information about potential factors that could affect the Company’s
business and financial results will be included in the Company’s most recent
Annual Report on Form 10-K and the Company’s Quarterly Report on Form 10-Q.
Copies of these reports are available at http://www.sec.gov/, on the Company’s
“Investors” page at https://investors.epam.com/investors/sec-filings, and upon
request to the Company.





--------------------------------------------------------------------------------





In addition, Australian Participants should be aware that the Australian dollar
(“AUD”) value of any Shares acquired under the Plan will be affected by the
USD/AUD exchange rate. Participation in the Plan involves certain risks related
to fluctuations in this rate of exchange.
Common Stock in a U.S. Corporation. Common stock of a U.S. corporation is
analogous to ordinary shares of an Australian corporation. Each holder of a
Share is entitled to one vote. Further, Shares are not liable to any further
calls for payment of capital or for other assessment by the Company and have no
sinking fund provisions, pre-emptive rights, conversion rights or redemption
provisions.
Dividends may be paid on the Shares out of any funds of the Company legally
available for dividends at the discretion of the Board.
The Shares are traded on the New York Stock Exchange in the United States of
America under the symbol “EPAM”.
Ascertaining the Market Price of Shares. Australian Participants may ascertain
the current market price of an individual Share as traded on the NYSE under the
symbol “EPAM” at: https://www.nyse.com. The AUD equivalent of that price can be
obtained at: https://www.rba.gov.au/statistics/frequency/exchange-rates.html.
This will not be a prediction of the market price of an individual Share when
RSUs vest or Shares are issued under the Plan or of the applicable exchange rate
on the vesting or settlement date.
Tax Notification. Subdivision 83A-C of the Income Tax Assessment Act 1997 (Cth)
applies to RSUs granted under the Plan, such that the RSUs are intended to be
subject to deferred taxation.
BELARUS
Terms and Conditions
RSUs Payable Only in Cash. Notwithstanding any discretion contained in the Plan
or the Agreement to the contrary, if the Participant resides in Belarus at the
time of grant of any of the RSUs, the RSUs shall be settled in cash only.
BELGIUM
Notifications
Foreign Asset/Account Reporting Information. Belgian residents are required to
report any securities (e.g., Shares acquired under the Plan) held and bank
accounts (including brokerage accounts) opened and maintained outside of Belgium
on their annual tax return. In a separate report, the resident is required to
provide the National Bank of Belgium with the account details of any such
foreign accounts (including the account number, bank name and country in which
such account was opened). This report, as well as information on how to complete
it, can be found on the website of the National Bank of Belgium, www.nbb.be,
under the Kredietcentrales / Centrales des crédits caption.
BULGARIA
Notifications
Foreign Asset/Account Reporting Information. The Participant will be required to
file statistical forms with the Bulgarian National Bank annually regarding his
or her receivables in bank accounts abroad as well as securities held abroad
(e.g., Shares acquired under the Plan) if the total sum of all such receivables
and securities equals or exceeds BGN50,000 as of the previous calendar
year-end.  The reports are due by March 31.
The Participant should contact his or her bank in Bulgaria for additional
information regarding these requirements.





--------------------------------------------------------------------------------





CANADA
Terms and Conditions
If Participant resides in Québec, the following provisions apply:
Authorization to Release Necessary Personal Information. This provision
supplements Section 11 of the Agreement:
The Participant hereby authorizes the Company and the Company’s representatives
to discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Participant further authorizes the Company and any Affiliate and the
administrator of the Plan to disclose and discuss the Plan with their advisors.
The Participant further authorizes the Employer to record such information and
to keep such information in the Participant’s employee file.
Language Consent. The parties acknowledge that it is their express wish that
this Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement
à, la présente convention.
Notifications
Securities Law Notification. The Participant is permitted to sell Shares
acquired under the Plan through the designated broker appointed under the Plan,
if any, provided the resale of Shares acquired under the Plan takes place
outside of Canada through the facilities of a stock exchange on which the Shares
are listed. The Stock is currently listed on the New York Stock Exchange in the
United States of America.
Foreign Asset/Account Reporting Information. Specified foreign property,
including Shares and rights to receive Shares (e.g., RSUs), must be reported
annually on a Form T1135 (Foreign Income Verification Statement) if the total
cost of the specified foreign property exceeds C$100,000 at any time during the
year. Thus, the RSUs must be reported - generally at a nil cost - if the
C$100,000 cost threshold is exceeded because of other specified foreign
property. When Shares are acquired, their cost generally is the adjusted cost
base (“ACB”) of the Shares. The ACB would ordinarily equal the fair market value
of the Shares at the time of acquisition, but if other Shares are also owned,
this ACB may have to be averaged with the ACB of the other Shares. Participants
should consult a personal legal advisor to ensure compliance with applicable
reporting obligations.
CHINA
Terms and Conditions
Exchange Control Restrictions and Sale of Shares. The Participant agrees that
the Company is authorized to sell the Shares acquired pursuant to the RSUs after
the Participant’s Termination of Service (as described below) or immediately
upon settlement of the RSUs, within any other timeframe that the Company
determines is necessary or advisable to comply with the exchange control
requirements. The Participant expressly authorizes the broker or any other third
party designated by the Company to complete the sale of such Shares (on the
Participant’s behalf pursuant to this authorization without further consent).
The Participant agrees to sign any agreements, forms and/or consents that may be
reasonably requested by the Company (or the broker or any other third party
designated by the Company) to effectuate the sale of the Shares and shall
otherwise cooperate with the Company with respect to such matters, provided that
the Participant shall not be permitted to exercise any influence over how, when
or whether the sales occur. The Participant acknowledges that the broker or any
other third party designated by the Company is under no obligation to arrange
for the sale of the Shares at any particular price and there may be a delay
between the date the Shares are sold and the date the cash proceeds are
distributed to the Participant.





--------------------------------------------------------------------------------





Upon the sale of the Shares, the Company agrees to pay the cash proceeds from
the sale of the Shares (less any applicable Tax-Related Items, brokerage fees or
commissions) to the Participant in accordance with applicable exchange control
laws including, but not limited to, the restrictions set forth below under
“Exchange Control Requirements.”
The Participant further agrees that any Shares to be issued to the Participant
shall be deposited directly into an account with the Company’s designated
broker. The deposited Shares shall not be transferable (either electronically or
in certificate form) from the brokerage account. This limitation shall apply
both to transfers to different accounts with the same broker and to transfers to
other brokerage firms. The limitation shall apply to all Shares issued to the
Participant under the Plan, whether or not the Participant remains employed by
the Employer.
Finally, the Participant agrees to sign any agreement, form and/or consent that
may reasonably be requested by the Company (or the Company’s designated broker)
to effectuate the mandatory sale of the Shares.
Treatment of RSUs and Shares Upon Termination of Service. Due to exchange
control regulations in People’s Republic of China (“China”), the Participant
understands and agrees that the Company may require the sale of Shares held by
the Participant immediately following the Participant’s Termination of Service,
or within such other period as determined by the Company or required by State
Administration of Foreign Exchange (“SAFE”) or its local counterpart (the
“Mandatory Sale Date”). This includes any portion of RSUs that vest and are
settled in Shares upon the Participant’s Termination of Service. The Participant
understands that should the Company impose this requirement, any Shares held by
the Participant under the Plan that have not been sold by the Mandatory Sale
Date will automatically be sold by the broker or any other third party
designated by the Company at the Company’s direction (on the Participant’s
behalf pursuant to this authorization without further consent).
Exchange Control Requirements. The Participant understands and agrees that, to
facilitate compliance with exchange control requirements, the Participant is
required to immediately repatriate to China the cash proceeds from the sale of
the Shares and any distributions paid on such Shares. The Participant further
understands that such repatriation of the cash proceeds will be effectuated
through a special exchange control account established by the Company or its
Affiliates, and the Participant hereby consents and agrees that the proceeds may
be transferred to such special account prior to being delivered to the
Participant. The Company may deliver the proceeds to the Participant in United
States dollars or local currency at the Company’s discretion. If the proceeds
are paid in United States dollars, the Participant understands that he or she
will be required to set up a United States dollar bank account in China so that
the proceeds may be deposited into this account. If the proceeds are converted
to local currency, there may be delays in delivering the proceeds to the
Participant and due to fluctuations in the Share trading price and/or the United
States dollar/PRC exchange rate between the sale/payment date and (if later)
when the proceeds can be converted into local currency, the proceeds that the
Participant receives may be more or less than the market value of the Shares on
the sale/payment date (which is the amount relevant to determining the
Participant’s tax liability). The Participant agrees to bear the risk of any
currency fluctuation between the sale/payment date and the date of conversion of
the proceeds into local currency. The Company is under no obligation to secure
any particular exchange conversion rate.
The Participant further agrees to comply with any other requirements that may be
imposed by the Company in the future to facilitate compliance with exchange
control requirements in China.
CZECH REPUBLIC
Notifications
Exchange Control Information. The Czech National Bank (“CNB”) may require the
Participant to fulfill certain notification duties in relation to the RSUs and
the opening and maintenance of a foreign account. In addition, the Participant
may need to report the following even in the absence of a request from the CNB:
foreign direct investments with a value of CZK 2,500,000 or more in the
aggregate or other foreign financial assets with a value of CZK 200,000,000 or
more. Because exchange control regulations may change without notice, the
Participant should consult his or her personal legal advisor prior to the
vesting of the RSUs and sale of Shares to ensure compliance with current
regulations. It is the Participant's responsibility to comply with applicable
Czech exchange control laws.





--------------------------------------------------------------------------------





GERMANY
Notifications
Exchange Control Information. Cross-border payments in excess of €12,500
(including transactions made in connection with the sale of Shares under the
Plan) must be reported electronically each month to the German Federal Bank
(Bundesbank). The “General Statistics Reporting Portal” (“Allgemeines
Meldeportal Statistik”) can be accessed via Bundesbank’s website at
www.bundesbank.de. Participants should consult a personal legal advisor to
ensure compliance with applicable reporting obligations.
Foreign Asset/Account Reporting Information. If the Participant's acquisition of
Shares under the Plan leads to a qualified participation at any point during the
calendar year, the Participant will need to report the acquisition when the
Participant files his or her tax return for the relevant year.  A qualified
participation is attained if (i) the value of the Shares acquired exceeds EUR
150,000 or (ii) in the unlikely event the Participant holds Company Shares
exceeding 10% of the Company's total common stock.
HONG KONG
RSUs Payable Only in Shares. Notwithstanding any discretion contained in the
Plan or the Agreement to the contrary, at the time of vesting of any of the
RSUs, the RSUs shall be settled in Shares only.
Notifications
Securities Law Notification. WARNING: The contents of this document have not
been reviewed by any regulatory authority in Hong Kong. The Participant is
advised to exercise caution in relation to the offer. If the Participant is in
any doubt about any of the contents of this document, the Participant should
obtain independent professional advice. Neither the grant of the RSUs nor the
issuance of Shares upon vesting constitutes a public offering of securities
under Hong Kong law and is available only to employees of the Company and its
Affiliates. The Plan, the Agreement and other incidental communication materials
distributed in connection with the RSUs (i) have not been prepared in accordance
with and are not intended to constitute a “prospectus” for a public offering of
securities under the applicable securities legislation in Hong Kong and (ii) are
intended only for the personal use of each eligible employee of the Company or
its Affiliates and may not be distributed to any other person.
HUNGARY
There are no country specific provisions.
INDIA
Notifications
Exchange Control Information. The Participant understands that he or she must
repatriate any proceeds from the sale of Shares acquired under the Plan or the
receipt of dividends paid on such Shares to India within the time frame
prescribed under applicable Indian exchange control laws as may be amended from
time to time. The Participant will receive a foreign inward remittance
certificate (“FIRC”) from the bank where he or she deposits the foreign
currency. The Participant should maintain the FIRC as evidence of the
repatriation of the proceeds in the event the Reserve Bank of India or the
Employer requests proof of repatriation. The Participant is also responsible for
complying with any other exchange control laws in India that may apply to the
RSUs or the Shares acquired under the Plan.
Foreign Asset/Account Reporting Information.  The Participant is required to
declare any foreign bank accounts and any foreign financial assets (including
Shares acquired under the Plan) in Participant’s annual tax return. Increased
penalties for failing to report these assets/accounts have been implemented. The
Participant should consult with his or her personal tax advisor to determine the
Participant’s reporting requirements. 





--------------------------------------------------------------------------------





IRELAND
There are no country specific provisions.
ISRAEL
Terms and Conditions
Settlement and Sale of Shares. To facilitate compliance with local tax
requirements, the Participant agrees that the Company is authorized to settle
the RSUs in cash or immediately sell the Shares acquired pursuant to the RSUs
(i) upon vesting; (ii) after the Participant’s Termination of Service; (iii) or
within any other time frame as the Company determines to be necessary to comply
with local tax requirements. The Participant further agrees that the Company is
authorized to instruct its designated broker to assist with the mandatory sale
of such Shares (on the Participant’s behalf pursuant to this authorization) and
the Participant expressly authorizes the Company’s designated broker to complete
the sale of such Shares. The Participant acknowledges that the Company’s
designated broker is under no obligation to arrange for the sale of the Shares
at any particular price. Upon the sale of the Shares, the Company agrees to pay
the Participant the cash proceeds from the sale, less any brokerage fees or
commissions and subject to any obligation to satisfy Tax-Related Items.
ITALY
Terms and Conditions
Plan Document Acknowledgement. The Participant acknowledges that the Participant
has read and specifically and expressly approves the following Sections of the
Agreement: Section 7 (Responsibility for Taxes); Section 8 (Nature of Grant);
Section 11 (Data Privacy); Section 12(g) (Language); Section 12(h) (Electronic
Delivery and Acceptance); Section 12(j) (Addendum); and Section 12(k)
(Imposition of Other Requirements).
Notifications
Foreign Asset/Account Reporting Information. Italian residents who, at any time
during the fiscal year, hold foreign financial assets (including cash and
Shares) which may generate income taxable in Italy are required to report these
assets on their annual tax returns (UNICO Form, RW Schedule) for the year during
which the assets are held, or on a special form if no tax return is due. These
reporting obligations also will apply to Italian residents who are the
beneficial owners of foreign financial assets under Italian money laundering
provisions.
JAPAN
Notifications
Foreign Asset/Account Reporting Information. If the Participant is a resident of
Japan, the Participant will be required to report details of any assets
(including any Shares acquired under the Plan) held outside of Japan as of
December 31st of each year, to the extent such assets have a total net fair
market value exceeding ¥50,000,000. Such report will be due by March 15th of the
following year. The Participant should consult with his or her personal tax
advisor as to whether the reporting obligation applies to the and whether he or
she will be required to report details of any outstanding RSUs or Shares held by
Participant in the report.
KAZAKHSTAN
Notifications
Securities Law Notification. This offer is addressed only to certain eligible
employees in the form of the Shares to be issued by the Company, which as of the
date hereof are listed on the New York Stock Exchange. Neither the Plan nor this
Agreement has been approved, nor do they need to be approved, by the National
Bank of Kazakhstan. This offer is intended only for the original recipient and
is not for general circulation in the Republic of Kazakhstan.





--------------------------------------------------------------------------------





Exchange Control Information. The Participant acknowledges that if the
Participant is a resident of Kazakhstan, the Participant will be required to
notify and file standard-form reports with the National Bank of Kazakhstan if
the value of the Shares that the Participant acquires under the Plan exceeds
US$100,000.
Please note that exchange control regulations in Kazakhstan are subject to
change. The Participant should consult with his or her personal legal advisor
regarding any exchange control obligations that Participant may have prior to
acquiring Shares or receiving proceeds from the sale of Shares acquired under
the Plan. The Participant is responsible for ensuring compliance with all
exchange control laws in Kazakhstan.
KOREA
Notifications
Foreign Asset/Account Reporting Information. The Participant must declare all
foreign financial accounts (e.g., non-Korean bank accounts, brokerage accounts
holding Shares) in countries that have not entered into an “intergovernmental
agreement for automatic exchange of tax information” with Korea to the Korean
tax authority and file a report with respect to such accounts if the value of
such accounts exceeds KRW 500 million (or an equivalent amount in foreign
currency) on any month-end date during a calendar year.
MALAYSIA
Notifications
Director Notification Obligation. If the Participant is a director of a
Malaysian Affiliate, he or she is subject to certain notification requirements
under the Malaysian Companies Act 1965. Among these requirements is an
obligation to notify the Malaysian Affiliate in writing when the Participant
receives or disposes of an interest (e.g., RSUs or Shares) in the Company or any
related company. This notification must be made within 14 days of receiving or
disposing of any interest in the Company or any related company.
MEXICO
Terms and Conditions
Labor Law Acknowledgement. The following provision applies if the Participant
resides in Mexico and receives the RSUs from the Company:
(i)    The Participant’s participation in the Plan does not constitute an
acquired right;
(ii)    The Plan and the Participant’s participation in it are offered by the
Company on a wholly discretionary basis;
(iii)    The Participant’s participation in the Plan is voluntary;
(iv)    The Company and its Affiliates are not responsible for any decrease in
the value of any Shares acquired under the Plan;
(v)    By accepting the RSUs, the Participant acknowledges that the Company,
with registered offices in the U.S.A., is solely responsible for the
administration of the Plan. The Participant further acknowledges that his or her
participation in the Plan, the grant of the RSUs and any acquisition of Shares
under the Plan do not constitute an employment relationship between the
Participant and the Company because the Participant is participating in the Plan
on a wholly commercial basis. Based on the foregoing, Participant expressly
acknowledges that the Plan and the benefits that he or she may derive from
participation in the Plan do not establish any rights between the Participant
and the Employer and do not form part of the employment conditions and/or
benefits provided by the Employer, and any modification of the Plan or its
termination shall not constitute a change or impairment of the terms and
conditions of the Participant’s employment;





--------------------------------------------------------------------------------





(vi)    The Participant further understands that his or her participation in the
Plan is the result of a unilateral and discretionary decision of the Company
and, therefore, the Company reserves the absolute right to amend and/or
discontinue the Participant’s participation in the Plan at any time, without any
liability to the Participant; and
(vii)    Finally, the Participant hereby declares that he or she does not
reserve to him- or herself any action or right to bring any claim against the
Company for any compensation or damages regarding any provision of the Plan or
the benefits derived under the Plan, and that he or she therefore grants a full
and broad release to the Company, its subsidiaries, parents, Affiliates,
branches, representation offices, shareholders, officers, agents or legal
representatives, with respect to any claim that may arise.
Términos y Condiciones.
Reconocimiento del Derecho Laboral. Las siguientes disposiciones aplican en caso
de que el Participante sea residente en México y reciba las Unidades de Acción
Restringida (“RSUs”) de la Compañía:
(i)    La participación del Participante en el Plan no constituye un derecho
adquirido;
(ii)    El Plan y la participación del Participante en él es ofrecido por la
Compañía de manera completamente discrecional;
(iii)    La participación del Participante en el Plan es voluntaria;
(iv)    La Compañía y sus Afiliadas no son responsables por ninguna disminución
en el valor de las acciones de adquiridas en términos del Plan;
(v)    Al aceptar el otorgamiento, el Participante reconoce que la Compañía, con
oficinas registradas en E.U.A., es la única responsable de la administración del
Plan. Además, el Participante reconoce que su participación en el Plan, la
concesión de RSUs y cualquier adquisición de Acciones bajo el Plan no
constituyen una relación laboral entre el Participante y la Compañía, en virtud
de que el Participante está participando en el Plan en una base exclusivamente
comercial. Por lo anterior, el Participante expresamente reconoce que el Plan y
los beneficios que puedan derivarse de su participación no establecen ningún
derecho entre el Participante y su empleador y que no forman parte de las
condiciones de trabajo y/o beneficios otorgados por su empleador, y cualquier
modificación del Plan o la terminación no constituirá un cambio o modificación
en los términos y condiciones del empleo del Participante;
(vi)    Además, el Participante comprende que su participación en el Plan es el
resultado de una decisión discrecional y unilateral de la Compañía, por lo que
la Compañía se reserva el derecho absoluto de modificar y/o suspender la
participación del Participante en el Plan en cualquier momento, sin
responsabilidad alguna frente al Participante; y
(vii)    Finalmente, el Participante manifiesta que no se reserva acción o
derecho alguno que origine una demanda en contra de la Compañía, por cualquier
indemnización o daño relacionado con las disposiciones del Plan o de los
beneficios otorgados en el mismo, y en consecuencia el Participante libera de la
manera más amplia y total de responsabilidad a la Compañía, sus subsidiarias,
empresas matriz, Afiliadas, sucursales, oficinas de representación, sus
accionistas, directores, agentes y representantes legales de cualquier demanda
que pudiera surgir.
NETHERLANDS
There are no country specific provisions.





--------------------------------------------------------------------------------





NEW ZEALAND
Notifications
Securities Law Notification. Warning: This is an offer of rights to receive
Shares underlying the RSUs. The RSUs give the Participant a stake in the
ownership of the Company.
If the Company runs into financial difficulties and is wound up, the Participant
will be paid only after all creditors have been paid. A Participant may lose
some or all of his or her investment.
New Zealand law normally requires people who offer financial products to give
information to investors before they invest. This information is designed to
help investors to make an informed decision. The usual rules do not apply to
this offer because it is made under an employee share scheme. As a result, the
Participant may not be given all the information usually required. The
Participant will also have fewer other legal protections for this investment.
The Participant should ask questions, read all documents carefully, and seek
independent financial advice before committing himself or herself.
The Shares are quoted or approved for trading on the New York Stock Exchange.
This means that if the Participant vests in the RSUs and Shares are issued to
the Participant, the Participant can sell his or her investment on the New York
Stock Exchange if there are buyers for it. If the Participant sells his or her
investment, the price he or she receives may vary depending on factors such as
the financial condition of the Company. The Participant may receive less than
the full amount that he or she paid for it, if anything.
For information on risk factors impacting the Company’s business that may affect
the value of the Shares, the Participant should refer to the risk factors
discussion in the Company’s Annual Report on Form 10-K and Quarterly Reports on
Form 10-Q, which are filed with the U.S. Securities and Exchange Commission and
are available online at www.sec.gov, as well as on the Company’s “Investor
Relations” website at http://investors.epam.com.
For more details on the terms and conditions of the RSUs, please refer to this
Agreement, the Plan and the Plan prospectus which are available in your UBS
account at http://www.ubs.com/onesource/epam and free of charge on request via
AskLongTermIncentive@epam.com
POLAND
Notifications
Exchange Control Information. The Participant acknowledges that any transfer of
funds in excess of €15,000 (or PLN15,000, if such transfer of funds is connected
with business activity of an entrepreneur) into or out of Poland must be
effected through a bank account in Poland. The Participant understands that the
Participant is required to store all documents connected with any foreign
exchange transactions that the Participant engages in for a period of five years
as measured from the end of the year in which such transaction occurred.
Foreign Asset/Account Reporting Information. If the Participant maintains bank
or brokerage accounts holding cash and foreign securities (including Shares)
outside of Poland, the Participant will be required to report information to the
National bank of Poland on transactions and balances in such accounts if the
value of such cash and securities exceeds PLN 7 million. If required, such
reports must be filed on a quarterly basis on special forms available on the
website of the National Bank of Poland. The Participant should consult with his
or her personal legal advisor to determine whether he or she will be required to
submit reports to the National Bank of Poland.





--------------------------------------------------------------------------------





RUSSIA
Terms and Conditions
RSUs Payable Only in Cash. Notwithstanding any discretion contained in the Plan
or the Agreement to the contrary, if the Participant resides in Russia at the
time of grant of any of the RSUs, the RSUs shall be settled in cash only.
SINGAPORE
Terms and Conditions
Restrictions on Sale and Transferability. The Participant hereby agrees that any
Shares acquired pursuant to the RSUs will not be offered for sale in Singapore
prior to the six-month anniversary of the Grant Date, unless such sale or offer
is made pursuant to the exemptions under Part XIII Division 1 Subdivision (4)
(other than section 280) of the Securities and Futures Act (Chap. 289, 2006 Ed.)
(“SFA”) or pursuant to, and in accordance with the conditions of, any other
applicable provision(s) of the SFA.
Notifications
Securities Law Notification. The RSUs are being granted pursuant to the
“Qualifying Person” exemption” under section 273(1)(f) of the SFA and is not
made with a view to the underlying Shares being subsequently offered for sale to
any other party. The Plan has not been lodged or registered as a prospectus with
the Monetary Authority of Singapore.
Chief Executive Officer and Director Notification. If the Participant is the
Chief Executive Officer (“CEO”), a director, associate director or shadow
director of a Singapore Affiliate, the Singapore Companies Act requires the
Participant (regardless of whether the Participant is a Singapore resident or
employed in Singapore) to notify such Singapore Affiliate in writing of any
interest (e.g., RSUs, Shares, etc.) that the Participant holds in the Company
(or any related company) within two business days of (i) acquiring or disposing
of such interest, (ii) any change in a previously-disclosed interest (e.g., upon
vesting of the RSUs or sale of Shares), or (iii) becoming the CEO or a director,
associate director or shadow director, if the Participant holds such an interest
at that time.
SLOVAKIA
Notifications
Foreign Asset/Account Reporting Information. If the Participant carries on
business activities as an independent entrepreneur (in Slovakian, podnikatel),
the Participant must report foreign assets (including any Shares) to the
National Bank of Slovakia (provided that the value of the foreign assets exceeds
an amount of €2,000,000). These reports must be submitted on a monthly basis by
the 15th day of the respective calendar month, as well as on a quarterly basis
by the 15th day of the calendar month following the respective calendar quarter,
using notification form DEV (NBS) 1-12, which may be found at the National Bank
of Slovakia’s website at www.nbs.sk.
SPAIN
Terms and Conditions
Labor Law Acknowledgment. This provision supplements Section 8 of the Agreement:
In accepting the RSUs, the Participant acknowledges that he or she consents to
participation in the Plan and has received a copy of the Plan.
The Participant understands and agrees that, as a condition of the grant of the
RSUs, the Participant’s Termination of Service for any reason (including for the
reasons listed below) will automatically result in the forfeiture of any
unvested RSUs as of the date of such termination without any payment to the
Participant.





--------------------------------------------------------------------------------





In particular, the Participant understands and agrees that the RSUs will be
cancelled without entitlement to the Shares or to any amount as indemnification
in the event of the Participant’s Termination of Service by reason of,
including, but not limited to: resignation, death, disability, retirement,
disciplinary dismissal adjudged to be with cause, disciplinary dismissal
adjudged or recognized to be without cause (i.e., subject to a “despido
improcedente”), individual or collective layoff on objective grounds, whether
adjudged to be with cause or adjudged or recognized to be without cause,
material modification of the terms of employment under Article 41 of the
Workers’ Statute, relocation under Article 40 of the Workers’ Statute, Article
50 of the Workers’ Statute, unilateral withdrawal by the Employer, and under
Article 10.3 of Royal Decree 1382/1985.
Furthermore, the Participant understands that the Company has unilaterally,
gratuitously and in its sole discretion decided to grant RSUs under the Plan to
individuals who may be employees of the Company or its Affiliates throughout the
world. The decision is a limited decision that is entered into upon the express
assumption and condition that any grant will not economically or otherwise bind
the Company or its Affiliate on an ongoing basis. Consequently, the Participant
understands that the RSUs are granted on the assumption and condition that the
RSUs and the Shares issued upon vesting/settlement of the RSUs shall not become
a part of any employment contract (either with the Company or any Affiliate) and
shall not be considered a mandatory benefit, salary for any purposes (including
severance compensation) or any other right whatsoever. In addition, the
Participant understands that the grant of the RSUs would not be made to the
Participant but for the assumptions and conditions referred to above; thus, the
Participant acknowledges and freely accepts that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, then any grant of RSUs shall be null and void.
Notifications
Securities Law Notification. No “offer of securities to the public,” as defined
under Spanish law, has taken place or will take place in the Spanish territory
in connection with the grant of the RSUs. The Agreement has not been, nor will
it be, registered with the Comisión Nacional del Mercado de Valores, and does
not constitute a public offering prospectus.
Exchange Control Information. The acquisition of Shares under the Plan must be
declared for statistical purposes to the Dirección General de Comercio e
Inversiones (the “DGCI”). Because the Participant will not acquire the Shares
through the use of a Spanish financial institution, the Participant agrees to
make the declaration by filing a D-6 form with the DGCI. Generally, the D-6 form
must be filed each January while the Shares are owned. In addition, the sale of
Shares must also be declared on D-6 form filed with the DGCI in January, unless
the sale proceeds exceed the applicable threshold (currently €1,502,530), in
which case, the filing is due within one month after the sale.
In addition, the Participant may be required to electronically declare to the
Bank of Spain any foreign accounts (including brokerage accounts held abroad),
any foreign instruments (including Shares acquired under the Plan), and any
transactions with non-Spanish residents (including any payments of Shares made
pursuant to the Plan), depending on the balances in such accounts together with
the value of such instruments as of December 31 of the relevant year, or the
volume of transactions with non-Spanish residents during the relevant year.
The Participant should consult with his or her personal tax and legal advisors
to ensure that the Participant is properly complying with his or her exchange
control obligations.
Foreign Asset/Account Reporting Information. To the extent that the Participant
holds assets (e.g., cash or Shares held in a bank or brokerage account) outside
of Spain with a value in excess of €50,000 per type of asset (e.g., Shares,
cash, etc.) as of December 31 each year, the Participant is required to report
information on such assets on the Participant’s tax return for such year. After
such assets are initially reported, the reporting obligation will only apply for
subsequent years if the value of any previously-reported assets increases by
more than €20,000 or if the Participant transfers or disposes of any
previously-reported assets. The reporting must be completed by March 31. Failure
to comply with this reporting requirement may result in penalties. Accordingly,
the Participant should consult with his or her personal tax and legal advisors
to ensure that the Participant is properly complying with his or her reporting
obligations.





--------------------------------------------------------------------------------





SWEDEN
There are no country specific provisions.
SWITZERLAND
Notifications
Securities Law Notification. The offer of RSUs and the issuance of Shares is not
intended to be a public offering in Switzerland. Neither this document nor any
other materials relating to the RSUs constitute a prospectus as such term is
understood pursuant to article 652a of the Swiss Code of Obligations, and
neither this document nor any other materials relating to the RSUs may be
publicly distributed nor otherwise made publicly available in Switzerland.
Finally, neither this document nor any other offering or marketing material
relating to the RSUs have been or will be filed with, approved or supervised by
any Swiss regulatory authority (in particular, the Swiss Financial Market
Supervisory Authority).
UKRAINE
Terms and Conditions
RSUs Payable Only in Cash. Notwithstanding any discretion contained in the Plan
or the Agreement to the contrary, if the Participant resides in the Ukraine at
the time of grant of any of the RSUs, the RSUs shall be settled in cash only.
UNITED ARAB EMIRATES
Notifications
Securities Law Notification. The RSUs granted under the Plan are being offered
only to eligible employees of the Company and are in the nature of providing
equity incentives to eligible employees of the Company. Any documents related to
the RSUs, including the Plan, the Agreement and any other grant documents
(“Award Documents”), are intended for distribution only to such eligible
employees and must not be delivered to, or relied on by, any other person.
The Emirates Securities and Commodities Authority has no responsibility for
reviewing or verifying any Award Documents or any other incidental communication
materials distributed in connection with the RSUs. Further, neither the Ministry
of Economy nor the Dubai Department of Economic Development has approved the
Award Documents or taken steps to verify the information set out in them, and
thus, is not responsible for their content.
Participants should, as prospective stockholders, conduct their own due
diligence on the securities. If the Participant does not understand the contents
of the Award Documents, he or she should consult an authorized financial
advisor.
UNITED KINGDOM
Terms and Conditions
Responsibility for Taxes. The following provisions supplement Section 7 of the
Agreement:
Without limitation to Section 7 of the Agreement, the Participant agrees that
the Participant is liable for all Tax-Related Items and hereby covenants to pay
all such Tax-Related Items as and when requested by the Company or the Employer
or by Her Majesty’s Revenue and Customs (“HMRC”) (or any other tax authority or
any other relevant authority). The Participant also agrees to indemnify and keep
indemnified the Company and the Employer against any taxes that they are
required to pay or withhold or have paid or will pay to HMRC (or any other tax
authority or any other relevant authority) on the Participant’s behalf.





--------------------------------------------------------------------------------





Notwithstanding the foregoing, if the Participant is a director or executive
officer of the Company (within the meaning of Section 13(k) of the Exchange
Act), the terms of the immediately foregoing provision will not apply. In such
case, if the amount of any income tax due is not collected from or paid by the
Participant within ninety (90) days of the end of the U.K. tax year in which an
event giving rise to the indemnification described above occurs, the amount of
any uncollected income tax may constitute a benefit to the Participant on which
additional income tax and National Insurance contributions (“NICs”) may be
payable. The Participant understands that he or she will be responsible for
paying and reporting any income tax due on this additional benefit directly to
HMRC under the self-assessment regime and for reimbursing the Company or the
Employer, as applicable, for the value of any employee NICs due on this
additional benefit, which the Company or the Employer, as applicable, may
recover from the Participant at any time thereafter by any of the means set
forth in Section 7 of the Agreement.



